Citation Nr: 0732386	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  04-32 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from July 1942 to 
June 1945.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2007, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDING OF FACT

The veteran's low back disorder is not related to active 
service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a low back disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to initial 
adjudication of the veteran's claim, an October 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against service 
connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

The veteran's service medical records, VA examination 
reports, VA medical treatment records, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, degenerative joint disease may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board notes that the veteran received a Purple Heart.  
The veteran's service entrance examination was negative for 
any spine disorder.  An undated service record noted that 
after removal of a pilonidal cyst on his right buttock, the 
veteran reported lumbar pain where the needle went into his 
spine.  In an April 1944 record, the veteran reported lumbar 
pain on lifting.  An x-ray was negative.  Upon examination, 
there was tenderness over the lumbar muscle, referred to the 
midlumbar region on flexion, extension, and lateral flexion.  
There were muscle spasms but a negative Lasegue's sign.  The 
impression was lumbar muscle sprain, chronic and mild.

In an August 1945 private medical record, the veteran 
reported back pain.  In an October 1946 private medical 
examination, the veteran reported that he had been hit by 
shrapnel and fell backwards onto a gun injuring his lower 
spine.  He reported pain of the lower spine. 

At a January 1947 VA examination, the veteran's spine had 
motion free in all directions.  There was no pain or 
tenderness on percussion or movements.

In a July 1995 private medical record, a lumbar spine 
magnetic resonance imaging examination found degenerative 
disc disease at T12-L1 and L1-L2, without evidence of disc 
herniation or canal stenosis.  A March 1996 private record 
noted mild anterior defects in the contrast column at L2-3, 
3-4, and 4-5.  A March 1996 private computed tomography scan 
indicated mild circumferential disc bulge at L1-2, L2-3, and 
L3-4, a moderate amount of circumferential disc bulge at L4-
5, rudimentary L5/S1 intervertebral disc, mild facet joint 
degenerative changes at L1-2, and moderate degenerative 
changes at the remainder of the lumbar levels.  The 
impression was degenerative changes of the lumbar spine with 
resulting areas of mild and moderate canal stenosis.  Another 
March 1996 private record noted that the veteran was 
hospitalized for two days for elective decompression of 
lumbar spinal stenosis or a decompression lumbar laminectomy.  

A March 2002 VA medical record noted a history of low back 
surgery.  A May 2002 VA record noted a history of back pain.  
In a September 2002 VA record, the veteran reported back pain 
related to an inservice injury.  The prior medical history 
included chronic back pain.  In a December 2002 VA record, 
the veteran reported 1993 back surgery.  

In an April 2003 lay statement, the veteran stated that 
during service in August 1944, he was hit with shrapnel in 
his low back.  There were retained foreign bodies that were 
removed later but he continued to have back pain.  In a 
November 2003 statement, the veteran asserted that shrapnel 
hit him in the mid back.  

A March 2004 VA spine examination was conducted.  The veteran 
reported a shrapnel injury during service and back pain ever 
since and lumbar surgery 6 years prior.  Lumbar spine x-rays 
revealed degenerative changes with slight coronal 
abnormalities and laminectomy of L3 and L4.  The examiner 
noted that the x-rays showed no significant shrapnel and no 
obvious traumatic deformity.  The examiner opined that given 
the veteran's age and minor injuries to the back, the 
symptoms were more likely than not related to degenerative 
changes due to normal aging than to any injury in service, 
and therefore, that the low back disorder was less likely 
than not related to active service.

The Board finds that the evidence of record does not support 
a finding of service connection for a low back disorder.  
There is a currently diagnosed low back disorder, 
degenerative changes of the lumbar spine.  Degmetich v. 
Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).  But the degenerative changes were 
not diagnosed within one year of service discharge.  
38 C.F.R. §§ 3.307, 3.309.  There was also evidence of an 
inservice low back injury - a mild and chronic lumbar sprain.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  But the other evidence of record does not indicate 
that the veteran's current lumbar spine degenerative changes 
are due to the inservice lumbar strain.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  First, degenerative 
changes were not diagnosed until 1995, approximately 50 years 
after service discharge.  Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of disorder).  Second, a VA 
examiner found, upon review of the claims file, that the 
veteran's current low back disorder was less likely than not 
due to active service, to include any inservice injury.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that 
factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Although the 
veteran has asserted that his current low back disorder is 
due to an inservice injury, his testimony is not competent to 
establish such a medical opinion.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992) (holding that lay testimony is 
competent to establish pain or symptoms, but not establish a 
medical opinion).  Accordingly, service connection for a low 
back disorder is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


